Title: To James Madison from Robert Montgomery, 8 March 1806 (Abstract)
From: Montgomery, Robert
To: Madison, James


                    § From Robert Montgomery. 8 March 1806, Alicante. “Not having any letters unanswered from Goverment I have only the honor of handing You herewith the list of Arrivals at this port and district from the first of July till first of January last [not found] to which you will please be refered, Exclusive of the twenty One Vessels till the date Above mentioned there near forty others Since Arrived which will appear on our list till first of July next.
                    
                    “The last packet from Algiers brings letters till the begining of this month, I have none by this conveyence from Mr Lear but as he is extremely punctual, I apprehend his letters may have Miscarried, The British Consul was ordered out of Algiers at the time the Packet Sailed, but this Violence only relates to himself and is said to have been produced by a Suspition that he had conveyed advices to a Portugues Squadron then Cruising of[f] the port; it is now apprehended that the Portugues will not be Able to conclude the Peace they expected Owing to the offence given to the Dey, by the intreguing above mentioned.
                    “The Salt Cod fish from the Northern States have in general Sold exceedingly Well this Season; if the War Continues, the prospect for Next is equally good, Flour has not Sold well in Portugal but the Markets on this coast of Spain have been more favorable and $12 pr Bbl could now be obtaind for it.”
                